FILED
                             NOT FOR PUBLICATION                            AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAFID TAHRAOUI, an individual,                   No. 12-35291

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05901-BHS

  v.
                                                 MEMORANDUM *
FRANKLIN BROWN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Hafid Tahraoui appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that defendants violated his First, Fourth,

Fifth, and Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal for failure to state a claim

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 12(b)(6). Romano v. Bible, 169 F.3d 1182, 1185 (9th Cir.

1999). We may affirm on any ground supported by the record. Lambert v.

Blodgett, 393 F.3d 943, 965 (9th Cir. 2004). We affirm.

      The district court properly dismissed Tahraoui’s First Amendment

retaliation claim because Tahraoui failed to allege facts showing that defendants

acted with the intent of chilling Tahraoui’s protected conduct. See Skoog v. County

of Clackamas, 469 F.3d 1221, 1232 (9th Cir. 2006) (in a First Amendment

retaliation claim, plaintiff must demonstrate that defendant’s “desire to cause the

chilling effect was a but-for cause of the defendant’s action”).

      The district court properly dismissed Tahraoui’s Fourth Amendment claim

because Tahraoui was not seized for purposes of the Fourth Amendment. See

Brendlin v. California, 551 U.S. 249, 254 (2007) (“A police officer may make a

seizure by a show of authority and without the use of physical force, but there is no

seizure without actual submission; otherwise there is at most an attempted seizure,

so far as the Fourth Amendment is concerned.”).

      Dismissal of Tahraoui’s substantive due process claim was proper because

Tahraoui failed to allege facts showing that defendants acted with such deliberate

indifference to his rights that their actions “shock the conscience.” See Tamas v.

Dep’t of Soc. & Health Servs., 630 F.3d 833, 844 (9th Cir. 2010) (“To violate due


                                           2                                   12-35291
process, state officials must act with such deliberate indifference to the liberty

interest that their actions ‘shock the conscience.’” (citation omitted)).

      The district court did not abuse its discretion in denying Tahraoui’s motion

for reconsideration, including his request to amend his complaint to include facts

and a claim that he “unintentionally forgot” to include in his First Amended

Complaint. See SEC. v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1100 (9th

Cir. 2010) (setting forth standard of review); see also W.D. Wash. R. 7(h)(1)

(motions for reconsideration will be “ordinarily den[ied]” in the absence of a

showing of “new facts . . . which could not have been brought to [the court’s]

attention earlier with reasonable diligence”).

      AFFIRMED.




                                           3                                     12-35291